Citation Nr: 0938458	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  04-26 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant served from December 1973 to July 1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions from the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  

In a February 2007 decision, the Board denied service 
connection for PTSD.  Thereafter, the appellant filed an 
appeal to the United States Court of Appeals for Veterans 
Claims (Court).  The appellant's representative and VA 
General Counsel filed a joint motion for vacatur and remand.  
By an order in February 2008, the Court granted the joint 
motion and remanded this issue to the Board for further 
action.  In July 2008, the Board remanded this issue for 
further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant has appealed the denial of service connection 
for PTSD.  Via various statements the appellant has asserted 
that he has PTSD and that his stressors include the death of 
his best friend.  He reported that in July 1975 his best 
friend and another soldier were involved in a motor vehicle 
accident.  The best friend died as a result and the other 
soldier was seriously injured.  When the incident occurred, 
the appellant stated that he was stationed in Frankfurt, 
Germany and upon hearing of the news; he took an overdose of 
pills and was hospitalized because of the incident.  

In August 2006, the RO made a formal finding that the 
information received from the appellant was insufficient to 
forward to the service department for verification of the 
claimed stressor.  However, the Board notes that since the 
August 2006 formal finding, the appellant has provided more 
information regarding the stressor event, such information 
includes a month, year and location.  
As such, this case was remanded by the Board in July 2008 for 
further development.  The RO was instructed to submit a 
request to the U.S. Army and Joint Services Records Research 
Center (JSRRC) for any information pertaining to a motor 
vehicle accident in the appellant's unit in July 1975 and to 
request any clinical records regarding an attempted suicide 
by the appellant following the alleged accident in July 1975.  
A request for clinical records for the 97th General Hospital 
in Frankfurt, Germany in July 1975 was submitted in November 
2008.  No records were located.  Although a request for 
clinical records were made, there is no indication in the 
record that the JSSRC was contacted to verify if two soldiers 
from the appellant's unit were involved in a fatal accident 
in July 1975.  

The Court has held that a remand by either the Court or the 
Board confers on the appellant, as a matter of law, a right 
to compliance with the remand instructions, and imposes upon 
VA a concomitant duty to ensure compliance with the terms of 
the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
As such, the RO is again requested to comply with the Board's 
remand directives, stated below.

Accordingly, the case is REMANDED for the following action:

1.  Based on the details provided by the 
appellant in the record and the 
information categorized in the body of 
this remand, contact U.S. Army and Joint 
Services Records Research Center (or any 
other appropriate source) to attempt to 
verify through unit records the stressor 
event.  Specifically, inquire into whether 
there was a fatal accident involving two 
soldiers from the appellant's unit in July 
1975.  

2.  If any claimed stressor is verified, 
the appellant should be afforded a VA 
examination.  The examiner should 
determine the nature and extent of any 
currently demonstrated acquired 
psychiatric disorders.  A diagnosis of 
PTSD under DSM IV criteria should be made 
or ruled out.  If PTSD is diagnosed, the 
examiner should identify the specific 
stressor or stressors that support the 
diagnosis.  If PTSD is not diagnosed, the 
examiner should explain why the diagnosis 
was not made.  

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.  
Additionally, if any part of this inquiry 
cannot be answered without resorting to 
speculation, the examiner must explain why 
it would be speculative to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


